Citation Nr: 0811789	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-09 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, D. E.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.  He died in April 2003, and the appellant is 
his surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO).  This case was remanded by 
the Board in February 2005 for additional development.


FINDINGS OF FACT

1.  The veteran died in April 2003 at the age of 71.  The 
certificate of death reported the immediate cause of death 
was malnutrition and the underlying causes of death were 
diabetes mellitus and chronic pancreatitis.  The contributing 
causes of death were neuropathy, peripheral vascular disease, 
and myopathy.

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
tinnitus, and residuals of shrapnel fragment wound scars to 
the face and right ear.

3.  The medical evidence of record does not show that a 
disability of service origin or a service-connected 
disability caused or contributed to the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by military service 
did not cause or contribute substantially or materially to 
cause the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in May 2003 satisfied the duty 
to notify provisions.  Additional letters were also provided 
to the appellant in November 2003 and March 2005, after which 
the claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA medical opinion was provided to the appellant 
in connection with her claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2007).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The veteran died in April 2003 at the age of 71.  The 
certificate of death reported the immediate cause of death 
was malnutrition and the underlying causes of death were 
diabetes mellitus and chronic pancreatitis.  The contributing 
causes of death were neuropathy, peripheral vascular disease, 
and myopathy.  The appellant claims that the cause of the 
veteran's death was related to his active military service.  
Specifically, she claims that his service-connected PTSD 
caused the malnutrition which was the immediate cause of 
death.

At the time of the veteran's death, service connection was in 
effect for PTSD, tinnitus, and residuals of shrapnel fragment 
wound scars to the face and right ear.

The veteran's service medical records are negative for any 
diagnosis of malnutrition, diabetes mellitus, chronic 
pancreatitis, neuropathy, peripheral vascular disease, or 
myopathy.

An April 2003 private autopsy report gave a final anatomic 
diagnosis.  The veteran's cardiovascular system was found to 
have mild coronary atherosclerosis and moderate 
atherosclerosis.  His pulmonary system was found to have a 
small cell carcinoma in the left upper lobe, metastatic small 
cell carcinoma to the hilar lymph nodes, moderate to severe 
emphysema, and bilateral pleural effusion.  The autopsy also 
found fatty changes in the liver, bilateral 
arteriolonephrosclerosis, and a clinical history of diabetes 
mellitus.  The report stated that the cause of the veteran's 
death was small cell carcinoma of the left upper lobe with 
metastasis to the lymph nodes.

A June 2003 private death summary listed the causes of the 
veteran's death as metastatic small cell carcinoma of the 
lung and complicating malnutrition.  The co-morbidities were 
listed as diabetes mellitus, type 2, poor control, bilateral 
foot ulcers, peripheral vascular disease, abscess left 
perirectal area, diabetic neuropathy and myopathy, dementia, 
hypoalbuminemia, and chronic pain.  After a discussion of the 
veteran's medical history, the report listed the causes of 
the veteran's death as ventricular fibrillation secondary to 
protein malnutrition, generalized atherosclerosis, and 
diabetes mellitus, as well as small cell carcinoma of the 
lung with metastasis.

In a November 2003 letter, the veteran's private physician, 
W. Jennings, M.D., stated:

I have treated [the veteran] for over 12 
y[ea]rs for diabetes mellitus.  For over 
one y[ea]r I have noticed a decline in 
his mental abilities, he lost w[eigh]t 
and the will to live.  Metastatic cancer 
was looked for but not found.  He was 
forgetful [and] could not follow simple 
commands or care for himself.  I 
understand he [was] diagnosed with 
[PTSD].  This diagnosis would explain his 
clinical presentation, and one of the 
causes of his death.

In June 2006 and in April 2007, the RO requested that Dr. 
Jennings provide a rationale and an opinion as to whether the 
veteran's PTSD significantly contributed to his death.  In 
correspondence dated in May 2007, the appellant notified that 
Dr. Jennings was no longer in practice.   

Thereafter, a December 2007 VA medical opinion stated that 
the veteran's claims file had been reviewed.  The examiner 
stated that the November 2003 letter from a private physician

described [the veteran's] declining 
health with decreasing mental ability, 
w[eigh]t loss, lack of will to live, 
forgetfulness, [inability] to follow 
simple command[s] and care for [him]self.  
[The] letter stated that the metastatic 
cancer was looked for and not found, 
however [it] does not elaborate any 
further on that.  The above mentioned 
signs and symptoms are as likely to be a 
presentation of a mood and anxiety 
disorder as they can be for any of the 
medical problems [the veteran] suffered 
from and are elaborated in the Autopsy 
report.

In this writer's professional opinion the 
mood and anxiety disorders can be 
precipitated and perpetuated by the 
medical problems and the medical problems 
can also worsen the mood and anxiety 
disorders.  However in this writer's 
professional opinion, at age 71, in the 
presence of Chronic medical prob[le]ms 
like diabetes mellitus, ch[ronic] 
pancreatitis, ch[ronic] emphysema[,] etc 
and histopathology based established 
diagnosis of Small cell metastatic 
carcinoma of the lung, the service 
connected diagnosis of PTSD is less 
likely to have played a significant role 
in [the] veteran's death.

The medical evidence of record does not show that the cause 
of the veteran's death was related to military service or to 
a service-connected disability.  The veteran's service 
medical records are negative for any of the disorders listed 
in any medical report as being related to the cause of his 
death.  The appellant contends that the veteran's 
service-connected PTSD caused the malnutrition which 
contributed to cause his death.  There are two medical 
opinions of record which address this subject.

The November 2003 letter from a private physician stated that 
the veteran's PTSD "would explain his clinical 
presentation" and was "one of the causes of his death."  
However, there is no evidence that the private physician 
reviewed the veteran's claims file, particularly the records 
concerning the veteran's death.  This is particularly 
apparent from the private physician's statement that 
metastatic cancer was not found.  The April 2003 private 
autopsy report and the June 2003 private death summary both 
specifically stated that metastatic cancer was found after 
the veteran's death and both listed it as one of the main 
causes of the veteran's death.  Accordingly, the November 
2003 letter from a private physician was made without access 
to crucial medical evidence regarding the cause of the 
veteran's death.

In contrast, the December 2007 VA medical opinion was based 
on a complete review of all the medical evidence of record, 
to specifically include the April 2003 private autopsy 
report.  Accordingly, the December 2007 VA medical opinion 
holds more probative weight.  The December 2007 VA physician 
concluded that the veteran's PTSD was not likely to have 
played a significant role in the veteran's death.

The appellant has submitted multiple medical articles from 
the internet that discuss the impact that mental disorders 
can have on physical health.  However, these articles discuss 
generic situations, do not address the pertinent facts 
involving the cause of the veteran's death, and were not 
referenced in any supporting medical evidence of record.  
Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that 
a medical article or treatise can provide support for a 
claim, but must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that 
generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish a nexus between current disability and military 
service).  Accordingly, the submitted medical articles are 
not competent to show that the cause of the veteran's death 
was related to military service or to a service-connected 
disability.

The appellant's statements alone are not sufficient to prove 
that the cause of the veteran's death was related to military 
service or to any service-connected disability.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As she is not a physician, the appellant is not competent to 
make a determination that the cause of the veteran's death 
was related to military service or to any service-connected 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
such, there preponderance of the medical evidence of record 
does not show that the cause of the veteran's death was 
related to his active military service or to any 
service-connected disability.  Accordingly, service 
connection for the cause of the veteran's death is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


